Exhibit 10.10(b)

 

Schedule identifying

Non-Employee Directors of Park National Corporation

covered by

Split-Dollar Agreements, made and entered into effective as of December 28, 2007

 

The following directors of Park National Corporation (“Park”) are covered by
Split-Dollar Agreements (the “Split-Dollar Agreements”) as identified below,
which Split-Dollar Agreements are identical to the form of Split-Dollar
Agreement, made and entered into effective as of December 28, 2007, filed as
Exhibit 10.2(a) to Park’s Current Report on Form 8-K dated and filed January 2,
2008 (File No. 1-13006):

 


Name of Director

Subsidiary of Park which is a Party to

Split-Dollar Agreement

Date of Split-
Dollar Agreement       Maureen H. Buchwald The Park National Bank (as successor
by merger to The First-Knox National Bank of Mount Vernon) December 28, 2007    
  James J. Cullers The Park National Bank (as successor by merger to The
First-Knox National Bank of Mount Vernon) December 28, 2007       F. William
Englefield IV The Park National Bank December 28, 2007       John J. O’Neill The
Park National Bank December 28, 2007       Rick R. Taylor The Park National Bank
(as successor by merger to The Richland Trust Company) December 28, 2007      
Leon Zazworsky The Park National Bank December 28, 2007



 



 

 

 

